DISSENTING OPINION.
The foregoing opinion of the Commission of Appeals has the approval of the majority of the judges of the Court of Criminal Appeals. In writing the opinion the Commissioner expressed the views of the court stated in the majority opinion in King v State, 117 Tex.Crim. Rep., 36 S.W.2d 490, this day decided. The writer's views, however, are in accord with those expressed in the dissenting opinion in the King case, supra.
In my judgment the court should have instructed the jury on malice aforethought. See dissenting opinion in King's case,117 Tex. Crim. 43, 36 S.W.2d 490.